Babsabd, P. J.
This judgment should be reverséd. A mortgage prior to the plaintiff’s mortgage had been previously foreclosed, and the plaintiff was a defendant in that action. Upon the sale, the premises were sold by the sheriff “who conducted the sale, to Thomas George. Thomas George did not pay the money, but continued to pay interest on plaintiffs’ mortgage, as if the same was a lien on the property. George sold to the defendant McOlughan, by full covenant warranty deed, free of incumbrance. This passed the entire title to McOlughan, if given for a good consideration, and without notice.
In the absence of proof, the deed will be held presumptive evidence of the payment of the consideration named in such deed. Jackson v. McChesney, 7 Cow. 360.
Judgment is reversed, and a new trial granted, costs to abide event.

Judgment reversed and new trial granted.